DETAILED ACTION
Response to Amendment
This is a non-final office action in response to a communication filed on February 7, 2022.  Claims 1 and 4-7 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.  Examiner agrees and removes Wantanabe482 (JP 2017 187482) that does not qualify as a prior art. 
New grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a measured gas side electrode” in lines 5 and 11.  It is unclear whether these two electrodes are the same or not.  It is suggested to change into “the measured gas side electrode” in line 11. 
Subsequent claims 4-7 are rejected due to their dependencies on rejected base claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (U.S. Patent Pub. 2007/0144905) in view of Watanabe (U.S. 8,636,886), and further in view of Yamada (U.S. 6,210,641), supported by Tanaka (U.S. Patent Pub. 2007/0151851) as an evidence for claim 1.
Regarding claim 1, Tsuji teaches a gas sensor ([0056] line 2: air-fuel sensor) comprising a gas sensor element (Fig. 3; [0057] line 1: the gas sensor element 1) for detecting a specific gas concentration in measured gas ([0056] lines 2-5: detecting an air-fuel ratio by measuring the amount of a critical current which depends on the concentration of oxygen involved in target gases), wherein: 
the gas sensor element (Fig. 3; [0057] line 1: the gas sensor element 1) includes 
a solid electrolyte (Fig. 3; [0057] line 8: the solid electrolyte body 13) having oxide ionic conductivity ([0012] lines 1-2: a solid electrolyte body having oxygen ionic conductivity), 
a measured gas side electrode (Fig. 3, [0057] line 4: the target gas electrode 14) that is provided on a measured gas surface of the solid electrolyte (Fig. 3: showing the target gas electrode 14 on the top surface of the solid electrolyte body 13) and into which measured gas containing oxygen as the specific gas ([0056] lines 4-5: the concentration of oxygen involved in target gases; thus the measured gas containing oxygen which is deemed to be the specific gas) is introduced through a porous diffusion resistance layer ([0060] 
a reference gas side electrode (Fig. 3; [0057] lines 6-7: the reference electrode 15) that is provided on a reference gas surface of the solid electrolyte and faces a reference gas chamber (Fig. 3: showing the reference electrode 15 provided on the bottom surface of the solid electrolyte body 13 facing the reference gas room 150), and 
a diffusion space portion (Fig. 3; [0061] lines 3-4: the target gas measuring room 140) that is provided between the porous diffusion resistance layer and a measured gas side electrode (Fig. 3: showing the target gas measuring room 140 is between the porous diffusion resistance layer 12 and the target gas electrode 14) and that constitutes a part of a measured gas chamber (Fig. 3: indicating the target gas measuring room 140 is a measured gas chamber in which the target gas electrode 14 is located); 
the porous diffusion resistance layer (Fig. 3: the porous diffusion resistance layer 12) has a measured gas inlet that is opened to an element outer surface ([0064] lines 6-7: the outer surface 120 of the porous diffusion resistance layer 12; Fig. 3: showing the outer surface 120 opened and facing the outer surface of the gas sensor element 1) and a measured gas outlet that is opened to the diffusion space portion (Fig. 3: as annotated, which is opened to the target gas measuring room 140).

    PNG
    media_image1.png
    594
    712
    media_image1.png
    Greyscale


Tsuji does not explicitly disclose a relationship between a distance L1 between the inlet and the outlet and a distance L2 between the outlet and the measured gas side electrode is expressed by 0 < L1/(L1+L2) < 0.4.
However, Tsuji teaches the gas sensor element 1 has a width of a range of 3.0 mm to 5.0 mm (Fig. 3; [0057] lines 1-2).  The diffusion distance “L” in the porous diffusion resistance layer 12 is not less than 0.2 mm (Fig. 3; [0064] line 4-6).  Here, the diffusion distance L in the porous diffusion resistance layer 12 is deemed to be L1 that is the distance between its inlet and the outlet, and L2, as annotated in Fig. 3, is the distance between the outlet and the target gas electrode 14.  The increase of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsuji by adjusting the diffusion distance for the measured gas to arrive at the measuring electrode because the diffusion distance or the derived claimed relationship, L1/(L1+L2), in which L1 is a distance between the inlet and the outlet and L2 is a distance between the outlet and the measured gas side electrode, is a result-effective variable that can be optimized through routine experimentation to provide a correct output value without any shifting ([0079] lines 14-16). MPEP 2144.05 (II)(B).  Further, the relationship L1/(L1+L2) is deemed to be a recitation of relative dimensions of the claimed apparatus, i.e., the ratio of the distance of the porous diffusion resistance layer and the entire distance of the distance of the porous diffusion resistance layer and the distance from the outlet of the porous diffusion resistance layer to the target gas electrode, and the apparatus having the claimed relative dimensions would not perform differently than the prior art device or be patentably distinct from the prior art device. MPEP 2144.04(IV)(A).

Tsuji does not explicitly disclose the porous diffusion resistance layer has an average pore size in the range of 0.6 µm to 1.0 µm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsuji by adjusting the average pore size of the diffusion resistance layer as taught by Watanabe because the disclosed average pore size range is suitable for diffusion controlling to avoid clogging or cracks (Col. 9, lines 33, 36).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Tsuji does not explicitly disclose the porous diffusion resistance layer has a pore size D90 in the range of 1.1 µm to 1.3 µm, the pore size D90 being a pore size at a cumulative rate of 90% in a pore size distribution.
2 and O2 becomes substantially zero, which further enhances the output slippage preventing effect (Col. 5, lines 57-61).  Thus, Yamada teaches a pore size D90 being a pore size at a cumulative rate of 90% in a pore size distribution (Col. 5, line 56) exceeding 0.1 µm, and an increase in the D90 would enhance the output slippage preventing effect (Col. 5, lines 57-61), rendering it a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsuji by adjusting a pore size D90 as claimed in the claimed range because D90 is a result-effective variable that has an effect on the diffusion of different gas molecules and enhances the output slippage preventing effect (Col. 5, lines 57-61), and thus can be optimized through routine experimentation. MPEP 2144.05 (II)(B).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

, the actual diffusion distance of the measured gas diffusion path being a length of the measured gas diffusion when the measured gas diffusion path is linearly extended.
However, Tsuji teaches a diffusion distance “L” in the porous diffusion resistance layer 12 is not less than 0.2 mm (Fig. 3; [0064] line 4-6).  The increase of the diffusion length from the outer surface 120 of the porous diffusion resistance layer 12 to the target gas electrode 14 increases a difference in time of reaching the target gas electrode 14 and possibly causes the output shift of the gas sensor element from its correct output value ([0079] lines 9-13).  Thus, it renders the diffusion distance “L” in the porous diffusion resistance layer 12 is a result-effective variable.  Although Tsuji is silent about the actual diffusion distance of the measured gas diffusion path being a length of the measured gas diffusion when the measured gas diffusion path is linearly extended, Tanaka provides an evidence indicating that the diffusion distance “L” is the actual porous diffusion distance linearly extended.  Tanaka teaches a gas sensor element (Fig. 3; [0133] line 1) including a solid electrolyte body 13 (Fig. 3; [0133] line 2), a measuring gas detecting electrode 14 and a reference gas detecting electrode 15 (Fig. 3; [0133] lines 4-6), and a diffusion resistance layer 12 (Fig. 3; [0133] lines 7-8).  A linear line “L,” interconnecting the outer side surface 12a of the diffusion resistance layer 12 and the measuring gas detecting electrode 14 and representing a length extending through the diffusion resistance layer 12, lies in a value equal to or greater than 0.2 mm (Fig. 3; [0150] lines 1-6).  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 4, Tsuji teaches the inlet and the outlet of the porous diffusion resistance layer are located on a straight line (Fig. 3: showing the outer surface 120 and the annotated outlet are located on a straight line).

Regarding claim 5, Tsuji teaches the porous diffusion resistance layer (Fig. 3: the porous diffusion resistance layer 12) is provided outside the measured gas side electrode on the measured gas surface of the solid electrolyte (Fig. 3: showing the diffusion resistance layer 12 outside the target gas electrode 14 on the solid electrolyte body 13); and a shielding layer is provided on a surface of the porous diffusion 

Regarding claim 6, Tsuji teaches the porous diffusion resistance layer is located at a tip portion of the gas sensor element (Fig. 3; 7A: indicating that the porous diffusion resistance layer 12 that is outside the solid electrolyte body 13 is located at the tip portion of the gas sensor element 1, i.e., the top side in Fig. 3 and the bottom side in Fig. 7A).

Regarding claim 7, Tsuji teaches the inlet of the porous diffusion resistance layer is opened to a tip end surface or a side surface of the gas sensor element (Fig. 3: showing the outer surface 120 of the porous diffusion resistance layer 12 is opened to the tip end, i.e., the top side).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-7 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the combination of Tsuji and Watanabe fails to teach or suggest the following limitations in the amended claim 1:
[A] a relationship between a distance L1 between the inlet and the outlet and a distance L2 between the outlet and the measured gas side electrode is expressed by 0 < L1/(L1 + L2) < 0.4;
[B] the porous diffusion resistance layer has an average pore size D90 in the range of 0.6 µm to 1.0 µm; and
[C] the porous diffusion resistance layer has a pore size D90 in the range of 1.1 µm to 1.3 µm, the pore size D90 being a pore size at a cumulative rate of 90% in a pore size distribution; and
[D] in the porous diffusion resistance layer, an actual diffusion distance of a measured gas diffusion path from the inlet to the outlet is 2.0 mm or less, the actual diffusion distance of the measured gas diffusion path being a length of the measured gas diffusion when the measured gas diffusion path is linearly extended (page 4, para. 4).  Applicant further argues these four features must be considered as a whole (page 4, para. 5) because these features together provide the technical advantage of reducing the sensor output (page 5, para. 1).  This argument is unpersuasive because the prior art explicitly or implicitly discloses each feature of [A]-[D] as a result effective variable and each and all of the claimed relationship and/or range of each feature can be optimized and achieved through routine experimentation. MPEP 2144.05(II).
Applicant argues the effect of the technical feature [A], 0<L1/(L1+L2)<0.4, had not been recognized by a person of ordinary skill in the art and is not a result-effective variable (page 6, para. 3) because Tsuji fails to disclose the distance L2 or based on impermissible hindsight (page 7, para. 4, line 1; para. 5, line 2).  This argument is unpersuasive because L2 is explicitly disclosed as annotated in Tsuji Fig. 3, and the technical feature [A], 0<L1/(L1+L2)<0.4, is deemed to be a result-effective variable just like the corresponding L1 and/or L2 since all of them are parameters regarding the diffusion distance that has an impact on the output performance of the gas sensor.
Applicant argues Tsuji fails to disclose any influence of static pressure or dynamic pressure or any distance L2 on output from the gas sensor (page 7, para. 3).  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, both L2 and the claimed technical feature [A], 0<L1/(L1+L2)<0.4, are regarding the diffusion distance and deemed to be result-effective variables that can be optimized and achieved within the claimed range through routine experimentation. MPEP 2144.05(II).
Applicant argues none of cited references discloses any average pore size in the range of 0.6 µm to 1.0 µm or a pore size D90 in the range of 1.1 µm to 1.3 µm of the porous diffusion resistance layer for claim features [B]-[C] (page 9, para. 3), especially Watanabe482 is not a prior art (page 10, para. 4).  Examiner agrees that Watanabe482 does not qualify as a prior art.  However, Applicant’s argument is moot because (1) Tsuji, not Watanabe, is relied on to teach the positional limitations of the gas sensor element and both L1 and L2 exist in the gas sensor of Tsuji, and Watanabe is only relied on to teach what a suitable pore size is, in which the disclosed pore size in a porous diffusion resistance layer (Watanabe, Fig. 1: a measurement electrode protective layer 45) that serves the same purpose, i.e., as a diffusion-controlled section, overlaps the claimed range and make the amended claim obvious to one of ordinary skill in the art; (2) a new reference, Yamada, is relied on to teach a coating layer containing more than 90% of all the pores have a diameter exceeding 1000 Å, i.e., 0.1 µm (Yamada, Col. 5, lines 55-57), and when the rate of the pores with a diameter exceeding 1000 Å increases, the diffusion velocity difference between H2 and O2 becomes substantially zero, which further enhances the output slippage preventing 
Applicant argues none of cited references discloses claim feature [D] which requires that “in the porous diffusion resistance layer, an actual diffusion distance of a measured gas diffusion path from the inlet to the outlet is 2.0 mm or less, the actual diffusion distance of the measured gas diffusion path being a length of the measured gas diffusion when the measured gas diffusion path is linearly extended” in amended claim 1 (page 11, para. 5) due to a misunderstanding of the definition of the actual diffusion distance (page 12, para. 2, lines 1-2).  This argument is unpersuasive because Tsuji teaches the diffusion distance “L” in the porous diffusion resistance layer 12 that is measured from the outer peripheral surface 120 to the opening part 121 of the porous diffusion resistance layer 12 (Tsuji, Fig. 3; [0064] lines 9-11), which is interpreted as the actual diffusion distance inside and throughout the porous diffusion resistance layer and thus deemed to be the actual diffusion distance as defined to be a linearly extended diffusion path.  As evidenced by Tanaka, which teaches a nearly identical gas sensor to that of Tsuji with a linear line “L” interconnecting the outer side surface 12a of the diffusion resistance layer 12 and the measuring gas detecting electrode 14 and representing a length extending through the diffusion resistance layer 12 (Yamada, Fig. 3; [0150] lines 1-5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795        

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795